Citation Nr: 0420082	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-08 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the post-operative residuals of a dislocation 
of the right shoulder (major).

2.  Entitlement to a disability rating in excess of 
20 percent for the post-operative residuals of a dislocation 
of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1946 to July 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 20 percent for the right shoulder disability, a 
rating in excess of 20 percent for the left shoulder 
disability, service connection for a back disorder, and 
service connection for hearing loss.  The veteran perfected 
an appeal of that decision.

In a March 2002 supplemental statement of the case the RO 
increased the rating for the right shoulder disability from 
20 to 30 percent.  The veteran contends that he is entitled 
to a rating in excess of 30 percent for the right shoulder 
disability.  The Board finds, therefore, that that issue 
remains in contention.

In the March 2002 supplemental statement of the case the RO 
also granted service connection for left ear hearing loss, 
but continued the denial of service connection for right ear 
hearing loss.  In a June 2003 statement, however, the veteran 
withdrew his appeal on all issues other than the increased 
ratings for the bilateral shoulder disabilities.  For that 
reason the Board finds that the issues of entitlement to 
service connection for a back disorder and right ear hearing 
loss are no longer within the Board's jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528, 537 (1993)(en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if withdrawn).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The post-operative residuals of a dislocation of the 
right shoulder (major) are manifested by degenerative 
arthritis with limitation of motion of the arm to 90 degrees, 
pain, stiffness, crepitus, locking, reduced strength, and 
reduced endurance.

3.  The post-operative residuals of a dislocation of the left 
shoulder are manifested by degenerative arthritis with 
limitation of motion of the arm to 90 degrees, pain, 
stiffness, crepitus, locking, reduced strength, and reduced 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for the post-operative residuals of a dislocation 
of the right shoulder (major) are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5201 (2003).

2.  The criteria for a disability rating in excess of 
20 percent for the post-operative residuals of a dislocation 
of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher ratings 
for the bilateral shoulder disability due to pain and limited 
use of the shoulders.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 2004 U.S. App. Vet. Claims LEXUS 
370 (U.S. Vet. App. June 24, 2004), the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 2004 U.S. App. Vet. 
Claims LEXUS 370 at 23-24.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 2004 
U.S. App. Vet. Claims LEXUS 370 at 23-24.

In the present case, the RO notified the veteran of the 
information and evidence needed to substantiate his claim in 
January 2002 by informing him of the provisions of the VCAA 
and the evidence required to substantiate his claim for 
increased ratings.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The veteran responded to the January 2002 notice by reporting 
the medical treatment that he had received in service for the 
bilateral shoulder disability.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to higher 
disability ratings.  In these documents the RO also informed 
them of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  Thus, the Board 
finds that all of the aforementioned documents informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  Quartuccio, 16 Vet. App. at 183.

In accordance with the Court's holding in Pelegrini the Board 
finds that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the January 
2002 notice was provided to the veteran prior to the transfer 
and certification of his appeal to the Board in June 2004, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has had more than two years 
following receipt of the notice to submit additional evidence 
or identify evidence for the RO to obtain.  After the notice 
was provided, the case was re-adjudicated, an increased 
rating for the right shoulder disability was granted, and two 
supplemental statements of the case were provided to the 
veteran.  In re-adjudicating the claim for increased ratings 
the RO considered all the evidence of record and applied the 
same benefit-of-the doubt standard of proof as when initially 
adjudicating the claim.  In resolving his appeal the Board 
will also consider all the evidence now of record, and apply 
the same standard of proof.  The veteran presented evidence 
at an RO hearing in March 2000.  For these reasons the Board 
finds that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's March 1999 unfavorable decision, and that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (prejudice is not shown if the claimant 
has been given adequate notice of the need to submit evidence 
or argument on the question being considered and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing).

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the VA and private treatment records 
identified by the veteran, and provided him VA medical 
examinations in September 1998, February 2000, February 2002, 
and July 2003.  The veteran testified at a hearing at the RO 
in March 2000.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulders are considered major joints.  38 C.F.R. § 4.45 
(2003).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2003).

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records disclose that he 
suffered a dislocation of the left shoulder in June 1950 as 
the result of a fall.  He also dislocated the right shoulder 
in June 1958 as the result of a motor vehicle accident.  Due 
to recurrent dislocations in both shoulders, surgery was 
conducted in July 1961 to repair both shoulders.  The right 
shoulder was evaluated as 20 percent disabling from April 
1978 to August 1998, when the RO increased the rating to 
30 percent.  The left shoulder has been evaluated as 
20 percent disabling since April 1978.

The evidence indicates that the veteran has not suffered any 
dislocations of either shoulder since the surgery was 
performed in July 1961.  He has, however, developed 
degenerative arthritis in the shoulders, which is related to 
the in-service injuries.  In the medical evidence the 
degenerative arthritis is described as advanced, resulting in 
significant deformity of the glenohumeral and 
acromioclavicular joints.

Degenerative arthritis is to be rated based on limitation of 
motion.  Regarding the right shoulder, the major extremity in 
this case, a 40 percent disability rating is applicable 
pursuant to Diagnostic Code 5201 if motion of the arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a 
(2003).  The multiple VA examinations revealed that, based on 
the findings most favorable to the veteran, abduction of the 
right shoulder is limited to 90 degrees (shoulder level) due 
to pain.  None of the evidence indicates that movement of the 
right arm is limited to 25 degrees, including any limitation 
of motion due to pain.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 30 percent 
based on limitation of motion are not met.

Regarding the left shoulder, the minor extremity, a 
30 percent rating is applicable if motion of the arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).  The medical evidence shows that 
abduction of the left shoulder is also limited to 90 degrees 
(shoulder level) due to pain.  None of the evidence indicates 
that movement of the left arm is limited to 25 degrees, 
including any limitation of motion due to pain.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 20 percent based on limitation of motion are not 
met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As documented in 
the reports of the VA examinations, the VA and private 
treatment records, and the veteran's March 2000 hearing 
testimony, the bilateral shoulder disability is manifested by 
crepitus, severe pain, stiffness, and locking, with resulting 
weakness, reduced endurance, and limited function of the 
shoulder.  The veteran reported that he is unable to play 
golf, lift heavy objects, or lift his arms overhead due to 
the bilateral shoulder disability.  Although the physical 
examinations revealed no evidence of reduced strength or 
muscle atrophy, it is reasonable to assume that during an 
exacerbation of symptoms the limited functioning of either 
shoulder joint would result in reduced strength and 
endurance.

In accordance with Diagnostic Code 5201, a 30 percent rating 
would apply to the right arm (the major extremity) and a 
20 percent rating for the left arm (the minor extremity) 
based on limitation of motion if movement of the extremity is 
limited to midway between the side and shoulder level; i.e., 
45 degrees.  The evidence does not show that movement of 
either arm is limited to 45 degrees from the side; the 
evidence shows that the veteran is able to lift both arms to 
at least 90 degrees.  Limited motion of the arm to 90 degrees 
(shoulder level) warrants no more than a 20 percent rating 
for either shoulder.  38 C.F.R. § 4.71a (2003).  

The March 2002 supplemental statement of the case shows that 
the RO increased the rating for the right shoulder disability 
from 20 to 30 percent by finding that the additional 
functional limitations were equivalent to limitation of 
motion of the arm to 45 degrees.  In the absence of actual 
limitation of motion to 45 degrees, the Board also finds that 
the additional functional limitations in the right arm are 
appropriately compensated by the 30 percent rating that has 
been assigned.

Diagnostic Code 5201 provides a 20 percent rating for limited 
motion of the minor extremity, the left arm in this case, 
whether motion is limited to shoulder level (90 degrees) or 
midway between the side and shoulder level (45 degrees).  
38 C.F.R. § 4.71a (2003).  Although the additional functional 
limitations in the left shoulder are equivalent to limitation 
of motion of the joint to 45 degrees, that finding does not 
result in entitlement to a disability rating in excess of 
20 percent because a 20 percent rating also applies for 
limited motion to 45 degrees.  A 30 percent rating is not 
applicable because the evidence does not indicate that the 
functional limitations in the left shoulder, including the 
actual limitation of motion, are equivalent to limitation of 
motion of the joint to 25 degrees.

The veteran has also reported experiencing numbness and 
tingling in the arms, primarily while sleeping and when 
working at a computer.  The medical evidence indicates that, 
in addition to the degenerative arthritis in both shoulders, 
he has degenerative changes in the cervical spine with neural 
foraminal narrowing at C5-C6 and C6-C7, bilaterally.  It is 
not clear from the available evidence whether the numbness 
and tingling in the arms is due to the residuals of the in-
service injuries, or the cervical spine pathology.  Although 
the VA examiner in February 2000 found that the symptoms were 
due to the degenerative arthritis in the shoulders, the 
report of the examination does not indicate that the examiner 
reviewed the claims file and was aware of the degenerative 
changes in the cervical spine.  In any event, the regulation 
pertaining to the evaluation of peripheral nerve injuries 
indicates that ratings for nerve injuries are not to be 
combined with lost motion above shoulder level.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8519 Note (2003).  Because the 30 
and 20 percent ratings that have been assigned are based on 
loss of motion above shoulder level, additional ratings based 
on nerve impairment are not warranted.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for the post-operative residuals of a dislocation of the 
right shoulder (major) and a rating in excess of 20 percent 
for the post-operative residuals of a dislocation of the left 
shoulder.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for the post-operative residuals of a dislocation 
of the right shoulder (major) is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the post-operative residuals of a dislocation 
of the left shoulder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



